       Case 1:19-cv-02087-DLF Document 10 Filed 10/07/19 Page 1 of 22




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


MISSOURI ALLIANCE FOR ANIMAL
LEGISLATION,                                         Civil Action No. 1:19-cv-02087-DLF
     P.O. Box 300036
     St. Louis, MO 63130
                                                         First Amended Complaint
       and

STOP ANIMAL EXPLOITATION NOW,
     1081-B State Route 28 #280
     Milford, OH 45150

                     Plaintiffs,

v.

UNITED STATES DEPARTMENT OF
AGRICULTURE;
     1400 Independence Ave., S.W.
     Washington, DC 20250

ANIMAL AND PLANT HEALTH INSPECTION
SERVICE;
     4700 River Road
     Riverdale, MD 20737

ANIMAL CARE;
    4700 River Road, Unit 84
    Riverdale, MD 20737

and

SONNY PERDUE, in his official capacity as
United States Department of Agriculture Secretary,
       1400 Independence Ave., S.W.
       Washington, DC 20250

                     Defendants.
         Case 1:19-cv-02087-DLF Document 10 Filed 10/07/19 Page 2 of 22



                                FIRST AMENDED COMPLAINT

        Plaintiffs Missouri Alliance for Animal Legislation (“MAAL”) and Stop Animal

Exploitation Now (“SAEN”) bring this action against UNITED STATES DEPARTMENT OF

AGRICULTURE, ANIMAL AND PLANT HEALTH INSPECTION SERVICES, ANIMAL

CARE, and SONNY PERDUE (collectively, “USDA” or “Defendants”). Plaintiffs, based on

personal knowledge as to themselves, on the investigation of their counsel, and on information and

belief as to all other matters, allege as follows:

                                      NATURE OF ACTION

        1.      USDA unlawfully issued two legislative rules that grant rights to industries like

large-scale commercial dog breeders, laboratories conducting for-profit animal-based research,

and road-side zoos exhibiting exotic animals. The rules at issue allow these industries to, among

other things, conceal violations of the Animal Welfare Act from the public, retailers, and

unsuspecting consumers—even in instances impacting animal welfare. Although the substantive

effect of these rules are grave, they were unlawfully enacted without the opportunity for public

notice and comment. Worse yet, these rules compound already-existing and well-documented

enforcement deficiencies.

        2.      For example, in 2010, the USDA Office of Inspector General (“OIG”) issued a

report reprimanding USDA’s failure to adequately enforce the Animal Welfare Act (“AWA”)

against “problematic” large-scale dog breeders and brokers, commonly referred to as “puppy

mills.”1 The report reviewed in painful detail USDA’s pattern and practice of failing to enforce




1
  Audit Report 33002-4-SF, “Animal and Plant Health Inspection Service Animal Care Program
Inspections of Problematic Dealers” (May 2010).



                                                     1
           Case 1:19-cv-02087-DLF Document 10 Filed 10/07/19 Page 3 of 22



penalties against dog breeders for violations of the AWA—even in the face of repeat violations,

apparent illness and injury, and tick and cockroach infestations.2

          3.       Since the 2010 OIG report, several states and local governments have passed anti-

puppy-mill legislation, making it more difficult and costly for large-scale dog breeders with

USDA-cited violations of the AWA to sell puppies to retailers and, ultimately, consumers.

          4.       Despite criticism against USDA for its under-enforcement of the AWA from both

the public and OIG, Defendants adopted the teachable-moments rule (“TM Rule”) and the self-

reporting rule (“Self-Reporting Rule”), which both allow AWA licensees/registrants3 to avoid

receiving citations from USDA for violations of the law, even in instances impacting animal

welfare. For example, pursuant to the TM Rule, an AWA licensee received a “teachable moment”

in lieu of a citation for a violation of the law resulting in the death of an animal. Pursuant to the

Self-Reporting Rule, another AWA licensee self-reported a violation of the law resulting in the

death of an animal, yet did not receive a citation.

          5.       The TM Rule and Self-Reporting Rule are legislative rules that, among other

things, grant substantive business advantages, rights, and benefits upon AWA licensees, while

imposing significant effects on private interests, state regulators, the public, and animals.

          6.       For example, industries like large-scale commercial dog breeders rely on and

benefit from the TM Rule and the Self-Reporting Rule, as they use it to circumvent the reach of

state and local anti-puppy-mill legislation through obfuscating the nature and extent of their AWA

violations. This obfuscation has a substantial impact on dog retailers—many of whom advertise




2
    Id. at 8–14.
3
  For ease of reference, Plaintiffs hereafter refer to AWA licensees/registrants collectively as
“licensees.”

                                                   2
         Case 1:19-cv-02087-DLF Document 10 Filed 10/07/19 Page 4 of 22



the conditions of origin of puppies for sale—as well as consumers, interested in responsibly

sourcing their family companions.

       7.      Bipartisan Members of Congress have specifically cited “teachable moments” as

“evidence … that [USDA] has lapsed back into behavior the 2010 OIG report identified as

ineffective and counter-productive to enforcing the [AWA] for commercial dog breeders” and is

“once again neglecting to proactively share information about possible cruelty violations with

State authorities and law enforcement.”4

       8.      The TM Rule and Self-Reporting Rule, however, were unlawfully promulgated;

USDA adopted these legislative rules without first providing notice and an opportunity for

interested parties to comment under 5 U.S.C. § 553.

       9.      Pursuant to 5 U.S.C. § 706, Plaintiffs seek to hold unlawful and set aside

Defendants’ TM Rule and Self-Reporting Rule on the basis that each was issued without first

providing notice and an opportunity for interested parties to comment under 5 U.S.C. § 553, and

therefore each is arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with

law, and issued without observance of procedure required by law.

                                 JURISDICTION AND VENUE

       10.     This Court has authority to review final agency action under the Administrative

Procedure Act (“APA”), 5 U.S.C. §§ 701–706, and has jurisdiction over this action seeking such

review under 28 U.S.C. § 1331.

       11.     Venue is proper in this judicial district under 28 U.S.C. § 139l(e) as this civil action

is brought against an agency of the United States and an officer of the United States acting in his



4
  Letter from Rep. Mark Pocan and Rep. Brian Fitzpatrick to the Honorable Phyllis K. Fong,
Inspector General, USDA OIG (Dec. 2017), available at https://bit.ly/2qd1j5f.

                                                  3
         Case 1:19-cv-02087-DLF Document 10 Filed 10/07/19 Page 5 of 22



official capacity, and Defendant USDA resides in this district.

                                            PARTIES

       12.     Plaintiff MAAL is a non-profit organization pursuant to section 501(c)(4) of the

Internal Revenue Code, and is headquartered in Missouri. MAAL’s mission is to prevent cruelty

to animals, particularly companion animals, through education, legislation, investigations, and

advocacy. Among other things, MAAL helps investigate commercial dog breeders and animal

cruelty with respect to dogs. MAAL’s efforts to protect commercially bred dogs, protect

consumers, institute animal protection investigations, and educate the public are injured by

Defendants’ issuance and enforcement of the TM Rule and Self-Reporting Rule, and by

Defendants’ failure to comply with the APA.

       13.     Plaintiff MAAL brings this action on its own behalf because the challenged conduct

directly conflicts with, impairs, and frustrates its organizational mission, and has required MAAL

to divert and redirect its limited resources to counteract and offset Defendants’ unlawful conduct

and omissions. The diversion of MAAL’s resources to offset Defendants’ unlawful and unfair

conduct hinders the development of other organizational projects that would better advance

MAAL's mission and increase MAAL's visibility, influence, and membership.

       14.     Plaintiff SAEN is a non-profit organization pursuant to section 501(c)(3) of the

Internal Revenue Code, and is headquartered in Ohio. SAEN’s mission is to prevent abuse of

animals in research facilities and facilities breeding/dealing animals for research. SAEN works to

achieve this mission through cruelty investigations, research, filing complaints regarding facilities

violating the AWA, and educating the public about animal mistreatment in research and breeding

facilities through the media. SAEN’s animal protection investigations and public education efforts




                                                 4
            Case 1:19-cv-02087-DLF Document 10 Filed 10/07/19 Page 6 of 22



are injured by Defendants’ issuance and enforcement of the TM Rule and Self-Reporting Rule,

and by failure to comply with the APA.

         15.    SAEN brings this action on its own behalf, because the challenged conduct directly

conflicts with, impairs, and frustrates its organizational mission and has required SAEN to divert

and redirect its limited resources to counteract and offset Defendants’ unlawful conduct and

omissions. The diversion of SAEN’s resources to offset Defendants’ unlawful and unfair conduct

hinders the development of other organizational projects that would better advance SAEN's

mission and increase SAEN’s visibility, influence, and membership.

         16.    Defendant Sonny Perdue is the Secretary of USDA. He is sued in his official

capacity.

         17.    Defendant USDA is an agency of the United States. The Animal and Plant Health

Inspection Service (“APHIS”) and Animal Care are units within USDA. Secretary Perdue, as well

as USDA, APHIS, and Animal Care, are responsible for administering the AWA.5

                                             FACTS

         18.    The purpose of the AWA is to insure the humane care and treatment of animals.6

         19.    When enacting the AWA, Congress expressed a “continuing commitment … to the

ethic of kindness” and recognized that “animals should be accorded the basic creature comforts of

adequate housing, ample food and water, reasonable handling, decent sanitation, sufficient

ventilation, shelter from extremes of weather and temperature, and adequate veterinary care ....”7



5
  Collectively, USDA, APHIS and Animal Care are hereinafter referred to as “USDA,” unless
otherwise specified.
6
    7 U.S.C. § 2131.
7
    H.R. Rep. No. 91-1651 (1970), reprinted in 1970 U.S.C.C.A.N. 5103, 5104.



                                                5
           Case 1:19-cv-02087-DLF Document 10 Filed 10/07/19 Page 7 of 22



          20.    In order to accomplish the AWA’s purpose, USDA must, among other things,

promulgate regulations governing the humane handling, care, treatment, and transportation of

animals covered by the AWA. USDA must also inspect AWA licensees for potential violations of

the AWA and its regulations.8

          USDA Fails to Address Mistreatment and Abuse of Dogs and Puppies at Puppy
          Mills

          21.    Through its provisions regulating dealers and breeders, the AWA governs what are

commonly known as “puppy mills.”9

          22.    Puppies bred at mills often develop severe health problems, the treatment of which

falls upon the unsuspecting consumers who purchase these puppies as family pets.

          23.    In May 2010, the OIG released a report following its audit of USDA’s inspection

of “problematic” large-scale dog breeders and brokers.10

          24.    OIG initiated the 2010 report following two years of “significant media coverage

concerning large-scale dog dealers … that failed to provide humane treatment for the animals

under their care.”

          25.    OIG noted that puppy mills “have stirred the interest of the public, Congress,

animal rights groups, and others.”

          26.    The 2010 OIG report identified “major deficiencies with APHIS’ administration of

AWA” with respect to puppy mills, including, among other things:

                     a. “[USDA Animal Care’s] Enforcement Process Was Ineffective Against

                         Problematic Dealers”;


8
    7 U.S.C. §§ 2143, 2146.
9
    Id. § 2132; see also 9 C.F.R. § 1.1.
10
  Audit Report 33002-4-SF, “Animal and Plant Health Inspection Service Animal Care Program
Inspections of Problematic Dealers” (May 2010).

                                                 6
            Case 1:19-cv-02087-DLF Document 10 Filed 10/07/19 Page 8 of 22



                      b. “[USDA Animal Care’s] Inspectors Did Not Cite or Document Violations

                          Properly To Support Enforcement Actions”;

                      c. “APHIS’ New Penalty Worksheet Calculated Minimal Penalties;”

                      d. “APHIS Misused Guidelines to Lower Penalties for AWA Violators;” and

                      e. “Some Large Breeders Circumvented AWA by Selling Animals Over the

                          Internet.”11

           27.     The 2010 OIG Puppy Mill Report further found:

                   [Animal Care’s] enforcement process was ineffective in achieving
                   dealer compliance with AWA and regulations, which are intended
                   to ensure the humane care and treatment of animals. The agency
                   believed that compliance achieved through education and
                   cooperation would result in long-term dealer compliance and,
                   accordingly, it chose to take little or no enforcement action against
                   most violators.

                   However, the agency’s education efforts have not always been
                   successful in deterring problematic dealers from violating AWA.
                   During FYs 2006-2008, at the re-inspection of 4,250 violators,
                   inspectors found that 2,416 repeatedly violated AWA, including
                   some that ignored minimum care standards. Therefore, relying
                   heavily on education for serious or repeat violators—without an
                   appropriate level of enforcement—weakened the agency’s ability to
                   protect the animals.12

           State and Local Governments Are Forced to Take Action Against Animal Abuse at
           Puppy Mills

           28.     In the absence of any adequate federal response remediating the cruelty of puppy

mills, many state and municipal governments have responded through local regulation of dog and

cat commercial breeders.


11
     Id. at 1-2.
12
     Id. at 1.

                                                    7
            Case 1:19-cv-02087-DLF Document 10 Filed 10/07/19 Page 9 of 22



          29.     Many jurisdictions passed anti-puppy-mill legislation prohibiting pet stores from

purchasing puppies from dog breeders with a threshold number of USDA-issued citations for

violations of the AWA.

          30.     Examples of such anti-puppy-mill legislation include Conn. Gen. Stat. Ann. § 22-

354 (effective Oct. 2014);13 Nassau County, N.Y., Miscellaneous Laws tit. 79, § 4 (effective Aug.

2014.); Suffolk County, N.Y., Code ch. 299, art. VIII, § 299-58 (effective 2014); N.J. Stat. Ann.

§ 56:8-95.1 (effective June 2015); La. Stat. Ann. § 3:2511 (effective June 2016); Ariz. Rev. Stat.

Ann. § 44-1799.10 (effective Aug. 2016); Va. Code Ann. § 3.2-6511.1 (effective July 2017); and

225 Ill. Comp. Stat. Ann. 605/3.8 (effective Aug. 2017); and Md. Code Ann., Bus. Reg. § 19-

702.1 (effective Oct. 2017).

          Puppy Mills and Commercial Breeders Seek to Circumvent State and Local
          Anti-Puppy-Mill Legislation

          31.     On or about July 25, 2014, MAAL attended an industry meeting held jointly by

USDA and Missouri Department of Agriculture. Approximately one-hundred commercial dog

breeders and related industry members were in attendance.




13
     For example, Conn. Gen. Stat. Ann. § 22-354(b) states in relevant part:
         No pet shop licensee shall purchase a dog or cat for resale or sell or offer for sale
         any dog or cat purchased from: (1) Any breeder that ... (B) …committed a direct
         violation of pet dealer-related regulations of the [USDA] during the two-year period
         prior to such purchase, or (C) …committed three or more indirect violations of pet
         dealer-related regulations of the [USDA] during the two-year period prior [if the]
         violations pertained to the health or welfare of an animal..; or (2) any other person,
         firm or corporation that: …committed a direct violation of pet dealer-related
         regulations of the [USDA] during the two-year period prior to such purchase, (C)
         …committed three or more indirect violations of pet dealer-related regulations of
         the [USDA] during the two-year period prior [pertaining] to the health or welfare…,
         or (D)…obtained such dog or cat from a breeder described in subdivision (1)”


                                                   8
           Case 1:19-cv-02087-DLF Document 10 Filed 10/07/19 Page 10 of 22



       32.      Commercial dog breeders expressed disappointment that some pet stores and

brokers were refusing to purchase dogs, or were paying reduced prices, if breeders had citations

on their inspection reports.

       33.      At the same meeting, USDA announced that, moving forward, certain AWA

violations would be considered “teachable moments” and would not be documented on inspection

reports.

       USDA Fails to Adequately Address Mistreatment and Abuse of Animals in
       Laboratories

       34.      In December 2014, the OIG released a report, following its audit of USDA’s

inspection of research facilities using animals subject to the AWA.14

       35.       The OIG report found, among other things:

                   a. “APHIS Closed Cases Involving Animal Deaths”;

                   b. “Since FY 2001, [USDA Animal Care] conducted at least 500 inspections

                       at 107 research facilities that had not used, handled, or transported any

                       regulated animals for more than 2 years [and] 14 of the 107 research

                       facilities had not used regulated animals for as long as 13 years …. As a

                       result, [Animal Care] did not make the best use of its limited resources,

                       which could have been assigned to inspect other more problematic

                       facilities, including breeders, dealers, and exhibitors.”;

                   c. “Some Institutional Animal Care and Use Committees Are Not Adequately

                       Monitoring Research Facilities”;




14
  Audit Report 33601-0001-41, “Animal and Plant Health Inspection Service Animal Care
Program Inspections of Problematic Dealers” (Dec. 2014).

                                                  9
Case 1:19-cv-02087-DLF Document 10 Filed 10/07/19 Page 11 of 22
Case 1:19-cv-02087-DLF Document 10 Filed 10/07/19 Page 12 of 22
Case 1:19-cv-02087-DLF Document 10 Filed 10/07/19 Page 13 of 22
Case 1:19-cv-02087-DLF Document 10 Filed 10/07/19 Page 14 of 22
        Case 1:19-cv-02087-DLF Document 10 Filed 10/07/19 Page 15 of 22



       48.     Plaintiff SAEN obtained correspondence from Purdue University to the Office of

Laboratory Animal Welfare at the National Institute of Health (NIH), dated August 1, 2017, which

confirmed the pig described in the incident above did in fact die as a result of the AWA violation.

       49.     Consequently, on February 25, 2019, Plaintiff SAEN wrote to USDA, reporting the

improper use of the TM Rule in an incident resulting in the death of an animal. Plaintiff SAEN

requested, among other things, USDA change Purdue University’s AWA violation from a

“teachable moment” to a “critical” citation, and that the inspector who performed the inspection

and misused the TM Rule be properly educated. USDA did not respond.

       50.     Furthermore, after the promulgation of the TM Rule, Defendants have issued

dramatically fewer citations for violations of the AWA on an annual basis. Specifically, the

number of annual citations plunged from 6,052 in 2014 to 1,716 in 2018.21

       51.     Defendants’ employment of the TM Rule, including employment of the TM Rule

in express violation of its own terms, among other things, contributes to the decrease in citations

issued by USDA under the AWA; inhibits the public, retailers, and consumers from making

informed choices with respect to transactions involving or impacting animals; and contributes to

decreases in penalties assessed against licensees for violations of the law.22




21
   “Caged racoons drooled in 100-degree heat. But federal enforcement has faded.”
WASHINGTON POST, Aug. 22, 2019, available at https://wapo.st/2HlQW51; see also “The USDA
is issuing far fewer citations to zoos, labs and breeders for animal welfare violations.”
WASHINGTON POST, Feb. 26, 2019, available at
https://www.washingtonpost.com/science/2019/02/26/usda-is-issuing-far-fewer-citations-zoos-
labs-breeders-animal-welfare-violations/.
22
  See, e.g., 7 U.S.C.A. § 2149 (“The Secretary shall give due consideration to the appropriateness
of the penalty with respect to the size of the business of the person involved, the gravity of the
violation, the person's good faith, and the history of previous violations.”).



                                                 14
Case 1:19-cv-02087-DLF Document 10 Filed 10/07/19 Page 16 of 22
Case 1:19-cv-02087-DLF Document 10 Filed 10/07/19 Page 17 of 22
        Case 1:19-cv-02087-DLF Document 10 Filed 10/07/19 Page 18 of 22



       The Self-Reporting Rule is Employed in Lieu of Issuing Citations for Violations of Law
       Impacting Animal Welfare

       56.     The Self-Reporting Rule is applied in a manner that shields violations of the law

that impact animal welfare.

       57.     Unlike the TM Rule, the Self-Reporting Rule requirements do not purport to

constrain application in instances impacting animal welfare.

       58.     For example, upon information and belief, a zebra owned by an AWA licensee

doing business as a traveling zoo escaped, ran into traffic, and was killed by a car. Upon

information and belief, the licensee self-reported pursuant to the Self-Reporting Rule, and did not

receive a citation for violating the AWA.

       59.     Defendants’ employment of the Self-Reporting Rule, among other things,

contributes to the decrease in citations issued by USDA under the AWA; inhibits the public,

retailers, and consumers from making informed choices with respect to transactions involving or

impacting animals; and contributes to decreases in penalties assessed against licensees for

violations of the law.25

                                 FIRST CLAIM FOR RELIEF
                   Violation of Administrative Procedure Act as to TM Rule

       60.     Plaintiffs repeat and incorporate all allegations in each of the preceding paragraphs.

       61.     Publication of the Animal Welfare Inspection Guide, which sets forth the TM Rule,

is a final agency action for purposes of APA.




25
  See, e.g., 7 U.S.C.A. § 2149 (“The Secretary shall give due consideration to the appropriateness
of the penalty with respect to the size of the business of the person involved, the gravity of the
violation, the person's good faith, and the history of previous violations.”)

                                                17
          Case 1:19-cv-02087-DLF Document 10 Filed 10/07/19 Page 19 of 22



          62.   Promulgation of the TM Rule described above constituted “rule making” within the

meaning of the APA, 5 U.S.C. § 551(5), and was so subject to the notice and comment

requirements of 5 U.S.C. § 553.

          63.   The TM Rule is a substantive and legislative rule that limits administrative

discretion, effects a substantive change in existing law and policy, and is administered with binding

effect.

          64.   The TM Rule has a practical binding effect because private parties, i.e., commercial

dog breeders and private, for-profit research facilities handling animals, can rely on it as a norm

or for safe harbor, allowing licensees to reliably violate the AWA without citation.

          65.   The TM Rule imparts substantive rights upon AWA licensees, which they would

not have had Defendants not issued the TM Rule.

          66.   The TM Rule is not an interpretative rule; general statement of policy; or rule of

agency organization, procedure, or practice.

          67.   The TM Rule is not based on specific statutory or regulatory provisions, nor does

it interpret or clarify a specific statutory or regulatory provision.

          68.   The TM Rule has a present, binding effect; appears on its face to be binding; and

is applied in a way that indicates it is binding.

          69.   The TM Rule is sufficiently grave so that notice and comment are needed to

safeguard the policies underlying the APA.

          70.   Defendants, however, did not provide notice or permit comment before issuing the

TM Rule.

          71.   The TM Rule is, therefore, unlawful and should be set aside under 5 U.S.C. §

706(2)(D).



                                                    18
        Case 1:19-cv-02087-DLF Document 10 Filed 10/07/19 Page 20 of 22



        72.       As a result of Defendants’ actions and omissions described herein, each Plaintiff

has suffered a concrete and particularized injury that is actual or imminent.

        73.       There is a causal relationship between Defendants’ conduct as alleged herein, and

each Plaintiff’s injury.

        74.       The offending conduct is likely to continue, and therefore, will continue to injure

each Plaintiff.

        75.       The relief requested by Plaintiffs will redress Plaintiffs’ injuries.

                                   SECOND CLAIM FOR RELIEF
                   Violation of Administrative Procedure Act as to Self-Reporting Rule

        76.       Plaintiffs repeat and incorporate all allegations in each of the preceding paragraphs.

        77.       Publication of the Animal Welfare Inspection Guide, which sets forth the Self-

Reporting Rule, is a final agency action for purposes of APA.

        78.       Promulgation of the Self-Reporting Rule described above constituted “rule

making” within the meaning of the APA, 5 U.S.C. § 551(5), and was so subject to the notice and

comment requirements of 5 U.S.C. § 553.

        79.       The Self-Reporting Rule is a substantive and legislative rule that limits

administrative discretion, effects a substantive change in existing law and policy, and is

administered with binding effect.

        80.       The Self-Reporting Rule has a practical binding effect because private parties, i.e.,

commercial dog breeders and private, for-profit research facilities handling animals, can rely on it

as a norm or for safe harbor, allowing licensees to reliably violate the AWA without citation.

        81.       The Self-Reporting Rule imparts substantive rights upon AWA licensees, which

they would not have had Defendants not issued the Self-Reporting Rule.




                                                    19
        Case 1:19-cv-02087-DLF Document 10 Filed 10/07/19 Page 21 of 22



        82.       The Self-Reporting Rule is not an interpretative rule; general statement of policy;

or rule of agency organization, procedure, or practice.

        83.       The Self-Reporting Rule is not based on specific statutory or regulatory provisions,

nor does it interpret or clarify a specific statutory or regulatory provision.

        84.       The Self-Reporting Rule has a present, binding effect; appears on its face to be

binding; and is applied in a way that indicates it is binding.

        85.       The Self-Reporting Rule is sufficiently grave so that notice and comment are

needed to safeguard the policies underlying the APA.

        86.       Defendants, however, did not provide notice or permit comment before issuing the

Self-Reporting Rule.

        87.       The Self-Reporting Rule is, therefore, unlawful and should be set aside under 5

U.S.C. § 706(2)(D).

        88.       As a result of Defendants’ actions and omissions described herein, each Plaintiff

has suffered a concrete and particularized injury that is actual or imminent.

        89.       There is a causal relationship between Defendants’ conduct as alleged herein, and

each Plaintiff’s injury.

        90.       The offending conduct is likely to continue, and therefore, will continue to injure

each Plaintiff.

        91.       The relief requested by Plaintiffs will redress Plaintiffs’ injuries.

                                        PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs respectfully request that this Court:

A.      Enter a declaratory judgment that Defendants have violated the APA by failing to notify

the public and afford it an opportunity to comment on the TM Rule and the Self-Reporting Rule;



                                                    20
        Case 1:19-cv-02087-DLF Document 10 Filed 10/07/19 Page 22 of 22



B.     Enter an order vacating the TM Rule and the Self-Reporting Rule, and enjoining

Defendants from using the TM Rule and the Self-Reporting Rule, or any substantive equivalent,

unless and until such procedures have been adopted through notice-and-comment rulemaking;

C.     Award Plaintiffs their costs and expenses, including reasonable attorney's fees pursuant to

applicable statutes and/or rules; and

D.     Grant such further and additional relief as this Court may deem just and proper.



 Dated: October 4, 2019.
                                        Respectfully submitted,


                                        /S/Vanessa Shakib
                                        Vanessa Shakib*
                                        Ryan Gordon*
                                        ADVANCING LAW FOR ANIMALS
                                        409 N. Pacific Coast Highway, Suite 267
                                        Redondo Beach, CA 90277
                                        Tel. (202) 996-8389
                                        vshakib@advancinglawforanimals.org
                                        rgordon@advancinglawforanimals.org


                                        /S/Nigel Barella
                                        Nigel Barrella (D.C. Bar No. 1005592)
                                        BARRELLA LAW PLLC
                                        1001 Pennsylvania Ave NW, Suite 1300N
                                        Washington, DC 20004
                                        Tel. (202) 768-7510
                                        nigel@barrellalaw.com


                                        Attorneys for Plaintiffs

* Admitted pro hac vice




                                                21
